NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   IMMANUEL C. WILLIAMS, Appellant.

                             No. 1 CA-CR 18-0750
                               FILED 10-8-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-159877-001
            The Honorable Julie Ann Mata, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                            STATE v. WILLIAMS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Maria Elena Cruz and Vice Chief Judge Kent E. Cattani joined.


J O N E S, Judge:

¶1            Immanuel Williams appeals his convictions and sentences for
possession of dangerous drugs and possession of drug paraphernalia,
arguing the prosecutor committed misconduct by arguing facts not in
evidence to the jury during closing arguments. For the following reasons,
we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            On December 28, 2017, a Phoenix Police Department (PPD)
officer searched Williams following his arrest for an unrelated crime.1 The
officer placed all of Williams’ belongings inside a clear PPD property bag,
then gave the property bag to a second officer, who handed it to a third
officer who was in charge of the investigation. The third officer found eight
baggies of methamphetamine with Williams’ belongings.

¶3            A jury convicted Williams of one count each of possession of
dangerous drugs and possession of drug paraphernalia. After determining
Williams had two prior historical felony convictions, the trial court
sentenced him as a non-dangerous, repetitive offender to concurrent,
presumptive terms of imprisonment, the longest being ten years. Williams
timely appealed, and we have jurisdiction pursuant to Arizona Revised
Statutes §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶4            Williams argues the prosecutor committed misconduct by
referencing facts not in evidence during his closing — namely that the
methamphetamine was found in Williams’ pockets. Because Williams
failed to object during trial, we review for fundamental error. State v.
Goudeau, 239 Ariz. 421, 466, ¶ 196 (2016). “To prevail under this standard

1      “We view the facts in the light most favorable to sustaining the
verdict[s].” State v. Payne, 233 Ariz. 484, 496, ¶ 1, n.1 (2013) (quoting State
v. Dann, 205 Ariz. 557, 562, ¶ 2 (2003)).


                                      2
                           STATE v. WILLIAMS
                           Decision of the Court

of review, a defendant must establish both that fundamental error exists
and that the error in his case caused him prejudice.” State v. Henderson, 210
Ariz. 561, 567, ¶ 20 (2005) (citations omitted).

¶5             Prosecutors are given “wide latitude” in presenting closing
argument to the jury and “may summarize the evidence, make submittals
to the jury, urge the jury to draw reasonable inferences from the evidence,
and suggest ultimate conclusions.” Goudeau, 239 Ariz. at 466, ¶ 196
(quoting State v. Bible, 175 Ariz. 549, 602 (1993)). In determining whether
an argument constitutes misconduct, we first consider “whether the
prosecutor’s statements called to the jury’s attention matters it should not
have considered in reaching its decision.” Id. (quoting State v. Nelson, 229
Ariz. 180, 189, ¶ 39 (2012)).

¶6            Williams fails to prove misconduct occurred. The first officer
testified he believed he had removed all of the belongings retrieved from
the search incident to Williams’ arrest from Williams’ front pants pockets.
Although the PPD property bag was handed off from one officer to another,
there was no evidence that anyone tampered with or added additional
items to the bag before its contents, including eight baggies of
methamphetamine, were inventoried. The evidence supports an inference
that Williams had methamphetamine in his pockets, and we find no error,
let alone fundamental error.

                              CONCLUSION

¶7           Williams’ convictions and sentences are affirmed.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3